09-4378-ag
         Bojku v. Holder
                                                                                        BIA
                                                                                   Sichel, IJ
                                                                               A077 641 866
                                                                               A077 641 867
                                                                               A077 641 868
                                                                               A077 641 869
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 7 th day of July, two thousand ten.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                JOSÉ A. CABRANES,
 9                DEBRA ANN LIVINGSTON,
10                         Circuit Judges.
11       _____________________________________
12
13       IDAJETE BOJKU, RIZA BOJKU, MARSEL
14       BOJKU, JULIAN BOJKU,
15                Petitioners,
16
17                         v.                                   09-4378-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _______________________________________
23
24       FOR PETITIONERS:              Andrew P. Johnson, New York,
25                                     New York.
26
27       FOR RESPONDENT:               Tony West, Assistant Attorney
1                              General; Lyle D. Jentzer, Senior
2                              Litigation Counsel; Aaron R. Petty,
3                              Office of Immigration Litigation,
4                              United States Department of Justice,
5                              Washington, D.C.
6
7        UPON DUE CONSIDERATION of this petition for review of a

8    Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED, that the petition for review

10   is DENIED.

11       Petitioners, natives and citizens of Albania, seek

12   review of a September 22, 2009 order of the BIA, affirming

13   the March 25, 2005 decision of Immigration Judge (“IJ”)

14   Helen Sichel, which denied their application for asylum and

15   withholding of removal.    In re Bojku, Nos. A077 641

16   866/867/868/869 (B.I.A. Sept. 22, 2009), aff’g Nos. A077 641

17   866/867/868/869 (Immig. Ct. N.Y. City Mar. 25, 2005).     We

18   assume the parties’ familiarity with the underlying facts

19   and procedural history in this case. 1

20       Under the circumstances of this case, we review the

21   decision of the IJ as supplemented by the BIA.    See Yan Chen

22   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The



            1
             While Idajete Bojku was designated the lead
       applicant, Petitioners’ claims were predicated solely on
       the alleged persecution of her husband, Riza Bojku. For
       the sake of clarity, we refer to him as “Bojku”
       throughout.

                                     2
1    applicable standards of review are well-established.    See

2    Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008); Shu Wen Sun

3    v. BIA, 510 F.3d 377, 379 (2d Cir. 2007).

4        Substantial evidence supports the agency’s adverse

5    credibility determination.   In finding Riza Bojku’s

6    testimony not credible, the IJ relied in large part on his

7    demeanor, specifying at least four instances where he paused

8    before answering when asked to describe the persecution he

9    allegedly suffered, and finding that “throughout much of the

10   testimony [he] was struggling to remember the answers to

11   questions as though he was attempting to remember the lines

12   in a perfectly memorized script.”   IJ at 8.   Because the IJ

13   was in the best position to observe Bojku’s manner while

14   testifying, we afford her demeanor finding particular

15   deference.   See Li Hua Lin v. U.S. Dep’t of Justice, 453

16 F.3d 99, 109 (2d Cir. 2006); Zhou Yun Zhang v. INS, 386 F.3d
17   66, 73-74 (2d Cir. 2004), overruled on other grounds by Shi

18   Liang Lin v. U.S. Dep’t of Justice, 494 F.3d 296 (2d Cir.

19   2007) (en banc).

20       Having found Bojku’s testimony not credible, the agency

21   reasonably found that his documentary evidence was

22   questionable, Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d


                                   3
1    Cir. 2007), and did not err in rejecting Petitioners’

2    purported government-issued documents in part because they

3    were not authenticated in compliance with 8 C.F.R. § 287.6,

4    see Shunfu Li v. Mukasey, 529 F.3d 141, 149 (2d Cir. 2008);

5    Qin Wen Zheng v. Gonzales, 500 F.3d 143, 148 (2d Cir. 2007)

6    (distinguishing Cao He Lin v. U.S. Dep’t of Justice, 428

7 F.3d 391, 404-05 (2d Cir. 2005), and holding that the BIA

8    did not err in rejecting a document in part due to lack of

9    authentication); Matter of H-L-H-, 25 I. & N. Dec. 209, 214

10   & n.5 (BIA 2010) (reasoning that authentication is more

11   reasonably expected when the applicant’s family allegedly

12   sought out evidence from authorities on the applicant’s

13   behalf for the purpose of asylum proceedings, as opposed to

14   a contemporaneously created report of a past event).

15   Furthermore, the certificate allegedly issued by the

16   Albanian Democratic Party did not confirm Bojku’s claim that

17   he was arrested and mistreated due to his political opinion.

18   When asked why the certificate did not mention his alleged

19   arrest and mistreatment, Bojku was unable to explain the

20   omission.   Contrary to Petitioners’ argument that the agency

21   did not identify any “inconsistency” between Bojku’s

22   testimony and his written statement, the omission the IJ


                                   4
1    identified was the functional equivalent of an inconsistency

2    and supported the IJ’s adverse credibility determination.

3    See Xiu Xia Lin v. Mukasey, 534 F.3d 162, 166 n.3 (2d Cir.

4    2008).

5         Ultimately, because a reasonable fact-finder would not

6    be compelled to conclude to the contrary, the IJ’s adverse

7    credibility determination was supported by substantial

8    evidence. 2   See Shu Wen Sun, 510 F.3d at 379-80; see also

9    Xian Tuan Ye v. Dep’t of Homeland Security, 446 F.3d 289,

10   294 (2d Cir. 2006).    Accordingly, the agency did not err in

11   denying Petitioners’ applications for asylum and withholding

12   of removal.    See Paul v. Gonzales, 444 F.3d 148, 156 (2d

13   Cir. 2006).

14        Finally, the agency did not err in failing to address

15   the possibility of CAT relief, because Petitioners expressly

16   waived this form of relief before IJ, and only mentioned it

17   glancingly in their brief before BIA.    See Lin Zhong v. U.S.

18   Dep’t of Justice, 480 F.3d 104, 122 (2d Cir. 2007); see also

19   Yueqing Zhang v. Gonzales, 426 F.3d 540, 545 n.7 (2d Cir.



              2
              We decline to address Petitioners’ arguments
       relating to the parties’ stipulation because they failed
       to exhaust this issue before the BIA. See Lin Zhong v.
       U.S. Dep’t of Justice, 480 F.3d 104, 121-22 (2d Cir.
       2007).
                                   5
1    2005) (noting that an argument is not considered raised when

2    it is mentioned in a “single conclusory sentence”).

3        For the foregoing reasons, the petition for review is

4    DENIED.   As we have completed our review, any stay of

5    removal that the Court previously granted in this petition

6    is VACATED, and any pending motion for a stay of removal in

7    this petition is DISMISSED as moot.    Any pending request for

8    oral argument in this petition is DENIED in accordance with

9    Federal Rule of Appellate Procedure 34(a)(2), and Second

10   Circuit Local Rule 34.1(b).

11                                 FOR THE COURT:
12                                 Catherine O’Hagan Wolfe, Clerk




                                    6